Citation Nr: 1015985	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-31 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1999 to August 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record does not demonstrate hearing loss 
as defined for VA compensation purposes developed as a result 
of an established event, injury, or disease during active 
service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by service, 
nor may service incurrence of a sensorineural hearing loss be 
presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in August 2007.  That letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in August 2007.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).  

VA regulations provide that where a Veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including organic diseases of the nervous system 
(sensorineural hearing loss), become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2009).

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a Veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.

Hearing Loss

In this case, service records show that the Veteran's 
military occupational specialties were 0311 (rifleman), 0916 
(martial arts instructor), and 0932 (small arms weapons 
instructor).

On the Veteran's enlistment physical examination performed in 
August 1997, audiometric testing yielded the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
0
5
LEFT
10
15
10
5
0

On audiological examination performed in January 1999, 
audiometric testing yielded the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
5
15
LEFT
10
10
10
10
15

On audiological examination performed in June 2000, 
audiometric testing yielded the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
-5
0
10
LEFT
15
20
20
10
15

On audiological examination performed in March 2001, 
audiometric testing yielded the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
5
25
LEFT
25
15
20
10
25

A service examiner noted in May 2003 that the Veteran had 
normal ears.  The Veteran indicated on a Report of Medical 
History completed in May 2003 that he did not have ear, nose, 
or throat trouble.

On audiological examination performed in June 2003, 
audiometric testing yielded the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
0
0
10
LEFT
15
25
25
20
25

On follow-up audiological examination performed in June 2003, 
audiometric testing yielded the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
0
0
10
LEFT
10
20
5
20
20

On audiological examination performed in February 2005, 
audiometric testing yielded the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
-5
5
15
LEFT
0
10
15
20
25

On audiological examination performed in June 2007, 
audiometric testing yielded the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
10
30
LEFT
15
25
30
40
40

On follow-up audiological examination performed in June 2007, 
audiometric testing yielded the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
5
20
LEFT
15
20
25
30
35

On a third follow-up audiological examination performed in 
June 2007, audiometric testing yielded the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
5
0
25
LEFT
15
20
25
35
40

The Veteran indicated on his June 2007 RMH that he had 
experienced ear, nose, and throat trouble.

On VA audiological examination performed in September 2007, 
audiometric testing yielded the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
5
15
LEFT
15
15
20
25
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.  
The audiologist opined that the Veteran had no ratable 
hearing loss.  A VA ear, nose, and throat examiner opined in 
September 2007 that the Veteran had a left sided mild 
conductive hearing loss that more likely than not occurred 
while on active military service, but elucidation of the 
cause of that hearing loss would require speculation.

It is noted that in June 2007, the hearing loss at 4000 Hertz 
was 40 decibels on two of the three audiometric tests 
performed within a week, as well as at 3000 Hertz on one test 
result.  However, neither before nor after this series of 
tests was the result of any testing shown to be 40 decibels 
at any level of measurement.  Clearly, the reading of 40 
decibels was inconsistent with the numerous other lower tests 
results both prior to and following that event, and is not 
indicative of chronic hearing impairment at that level.

Based upon the evidence of record, the Board finds the 
Veteran's claimed hearing loss was not incurred as a result 
of an established event, injury, or disease during active 
service.  The VA audiological examination report of record is 
not indicative of a hearing loss disability for VA benefit 
purposes.  See 38 C.F.R. § 3.385 (2009).  Without a diagnosis 
of a current hearing loss disability that meets the standards 
of 38 C.F.R. § 3.385, service connection cannot be granted 
for hearing loss.

The Board has carefully considered the opinion offered by the 
September 2007 VA ear, nose, and throat examiner.  The 
examiner's opinion appears to provide a medical nexus between 
the Veteran's current reported symptoms and his exposure to 
loud noise while on active duty.  The Board finds this 
opinion to be competent medical evidence as the examiner 
performed all necessary tests, reviewed the case history, and 
interviewed the Veteran.  However, the pure tone thresholds 
as recorded by the September 2007 VA audiologist do not meet 
the numerical standards enumerated by 38 C.F.R. § 3.385.  As 
such, the Veteran does not have a hearing loss disability for 
VA benefit purposes.

The Board has considered whether service connection for 
hearing loss could be established on a presumptive basis.  To 
establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the Veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2009).  In this 
case, no medical evidence demonstrates that the Veteran 
experienced hearing loss to a compensable level within a year 
after his discharge from active duty.  Therefore, service 
connection for hearing loss cannot be established on a 
presumptive basis.

While the Veteran may sincerely believe he has hearing loss 
as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


